Citation Nr: 1640648	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied the claim for a rating in excess of 30 percent for PTSD. 

Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.

This claim was previously before the Board in October 2014, at which time it was remanded to afford the Veteran a hearing before the Board.  The Board has complied with the remand directives.

A Board hearing via videoconference was conducted in June 2016. A transcript of this hearing is contained within the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected PTSD, are more severely disabling than reflected by the currently assigned disability evaluation, and warrant a higher rating. 
Review of the record reflects that the Veteran was last afforded a VA examination for psychiatric compensation purposes in October 2012. Since it has been four years since the Veteran was examined in this regard, he should be afforded a current psychiatric status examination. When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2015); Proscelle v. Derwinski, 2 Vet.App. 629632 (1992).

Additionally, in a June 2016 statement, the Veteran submitted a statement from his treating psychiatrist and psychologist.  The statement showed that the Veteran had been receiving treatment for his PTSD since 2013; however, those treatment records have not been associated with the claims file.  

The Board notes that the Veteran has submitted a report from his treating psychiatrist and psychologist and the Board will carefully consider this evidence upon assigning an appropriate evaluation.  However, as the findings in the June 2016 report differ greatly from the most recent VA examination and the Veteran's treatment records are have not been associated with the claims file, the Board finds that a comprehensive picture of the Veteran's disability is necessary prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Retrieve treatment records since 2012 through the present and associate with the claims folder. All attempts to request the records should be documented.

2. Schedule the Veteran for a VA psychiatric examination to determine the extent of the service-connected PTSD with adjustment disorder. Access to Virtual VA/VBMS must be made available to the examiner. 

All necessary tests and studies, to include psychological testing, should be performed in order to assess the degree of symptomatology attributable to PTSD with adjustment disorder. 

The report of the examination should contain a detailed account of all psychiatric clinical manifestations in a detailed narrative report. 

The examiner must review the May 2015 disability benefits questionnaire and associated report and comment on any findings or conclusions that differ from the examiner's findings. 

3. The RO must ensure that the medical report requested above complies with this remand and its instructions. If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

4. After taking any further development deemed appropriate, readjudicate the issue on appeal. If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




